Donald A. Ball v. Dennis Averitt 














IN THE
TENTH COURT OF APPEALS
 

No. 10-02-126-CV

     DONALD A. BALL D/B/A KOVAK & CO.,
                                                                              Appellant
     v.

     DENNIS AVERITT D/B/A SPECTRUM,
                                                                              Appellee
 

From the 361st District Court
Brazos County, Texas
Trial Court # 50,795-361
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Donald A. Ball dba Kovak and Co. filed suit against Dennis Averitt dba Spectrum alleging
that Averitt had breached a written lease agreement.  The court refused to find a written contract
but found that Averitt had breached an oral lease agreement.  The court rendered judgment in
Ball’s favor.  Ball appealed the court’s adverse finding on the existence of a written contract.
      The parties have now filed a joint motion to dismiss the appeal.  They state that they have
settled their dispute and ask that costs be taxed against the party incurring same.  Rule of Appellate
Procedure 42.1(a)(1) provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Tex. R. App. P. 42.1(a)(1).
      The parties’ joint motion complies with the requirements of the appellate rules.  Accordingly,
we dismiss the appeal with costs to be taxed against the party incurring same.  See id. 42.1(d).

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed May 28, 2003
[CV06]